Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
1.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mekis et al. (US 9,971,107), in view of Gamache et al. (US 10,162,135) and further in view of Farr (US 2004/0264856).
With respect to claims 1, 18 Mekis et al. ‘107 shows and discloses a photonic subsystem for integrating onto a photonic platform, (Fig 3: 301/303/305/307/309/311 a photonic subsystem optically integrating onto a photonic platform 320/321/323) the subsystem comprising: a laser source (Fig 3: 303 laser source); a plurality of optical components that focus and direct a laser beam emitted from the laser source into a photonic platform (Fig 3: 305/307/311 a plurality optical components focus and direct a laser beam “Light Signal” emitted from laser source 303 into the photonic platform 320/321/323); wherein the laser source and the plurality of optical components are mounted to a substrate and encapsulated via an encapsulant (Fig 3: the laser source 303 and plurality of optical components 305/307/311 are mounted to a substrate 301 and encapsulated via an encapsulant/air or lid 309).  The claim further requires wherein at least one optical component of the plurality of optical components is fabricated from a material having a refractive index value that is higher than the refractive index value of the encapsulant.  Mekis et al. ‘107 did not explicitly state the above, but did shows at least one optical component “Fig 3: lens/spherical ball lens 305, or mirror 311 form in the lid 11 “where glass refractive index is well-known about 1.3-1.5”; Col 6-7: 60-35” and the encapsulant.  However, it has been held 
Gamache et al. ‘135 of analogous art shows an optical transmitter assembly coupling light into a chip where at least one optical component of optical components “microlens 24” and the encapsulant that could be (Fig 3: encapsulant/ lid 11 may be made of fused silica = “1.46”, glass = 1.52, quart = 1.54 etc. refractive index, and microlens 24; Col 5: 47-50).   However, Mekis et al. ‘107 in view of Gamache et al. ‘135 did not explicitly the type of micro-lens and its refractive index.
Far ‘856 of analogous art shows and discloses an optical micro-module includes known use of microlens/aspheric silicon lens for coupling optical signals emits and receive the beam in an optical sub-assembly (TITLE, Abstract; Fig 1-7: 212 laser device, 208 silicon microlens “known refractive index 3.42-3.48” ; Section [048]; Claims 2, 3).
Therefore before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to provide Mekis et al. ‘107 in view of Gamache et al. ‘135 the silicon optical/microlens as taught of suggested by Far ‘856, for the benefit of using known silicon microlens in an optical system to affecting, optimize, and direct light beam for its intended used (Section [013-018]); or having at least one optical component of the plurality of optical components is fabricated from a known material “silicon lens = 3.42-3.48” having a refractive index value that is higher than the refractive index value of the encapsulant “fused silica or glass =1.3-1.5”.  Since claim 18 recites the same elements/limitations, it is within one skill in the art to use Mekis et al. ‘107 in view of Gamache et al. ‘135 and further in view of Far ‘856 to recite the method of making a photonic subsystem for optically integrating onto a photonic platform, product by process (TITLE; Abstract; Col 1-4).

With respect to claim 2, Mekis et al. ‘107 in view of Gamache et al. ‘135 discloses where the encapsulant comprises silicone (Col 5: 35-50 encapsulant/lid 11 silicon).

With respect to claim 3, Mekis et al. ‘107 in view of Gamache et al. ‘135 and further in view of Far ‘856 shows and discloses wherein the difference between the refractive index value of the at least one optical component and the refractive index of the encapsulant is greater than or equal to 1.5 (“silicon lens = 3.42-3.48” and encapsulant “fused silica or glass = 1.3-1.5”).

With respect to claim 4, Mekis et al. ‘107 in view of Gamache et al. ‘135 shows and discloses wherein the plurality of optical components comprise at least one micro-lens that focuses the laser beam and a micro-prism that directs the focused laser beam into a photonic platform into which the photonic system is to be integrated (Fig 3, 10: at least one micro lens 24 that focus the laser beam and a micro-prism 25 that directs the focused laser beam into a photonic platform 30/44; See also Fig 1, Col 4: 15-67).

With respect to claim 5, Mekis et al. ‘107 in view of Gamache et al. ‘135 and further in view of Far ‘856 shows and discloses wherein the at least one micro-lens comprises a silicon micro-lens (Fig 1-7: 208 silicon microlens ; Section [048], Claim 3).

With respect to claim 6, Mekis et al. ‘107 in view of Gamache et al. ‘135 and further in view of Far ‘856 discloses wherein the silicon micro-lens is configured to have a radius of curvature of 390 um (Section [048] microlens diameter about 500 um).

With respect to claim 8, Mekis et al. ‘107 in view of Gamache et al. ‘135 and further in view of Far ‘856 discloses wherein the silicon micro-lens comprises an aspherical lens (Section [048] microlens radius about 710 um plus or minus about 35 um).

With respect to claim 10, the claim further requires wherein the at least one micro-lens comprises a micro-ball lens fabricated from a high-index glass.  Mekis et al. ‘107 in view of Gamache et al. ‘135 and further in view of Far ‘856 discloses the microlens, but did not explicitly state the microlens is a high-index glass.  However, it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended used as a matter of obvious design choice.  In this case, it’s well-known the use of high-index glass lens, for the benefit of having thinner or compact device. 

With respect to claim 15, Mekis et al. ‘107 in view of Gamache et al. ‘135 discloses  wherein a wavelength of the laser source is in the range of 350 nm to 2000 nm (Col 1: 20-30 wavelength 1.3-1.55um).

With respect to claims 16, 18 Mekis et al. ‘107 shows and discloses a hybrid integrated photonic system (Fig 3) comprising: a photonic device (Fig 3: a photonic device  320/321/323); and a photonic subsystem that is integrated into the photonic device (Fig 3: 301/303/305/307/309/311 a photonic subsystem optically integrating into the photonic device 320/321/323), wherein the photonic subsystem comprises a laser source (Fig 3: : 301/303/305/307/309/311 the photonic subsystem comprises a laser source 303); a plurality of optical components that focus and direct a laser beam emitted from the laser source into a photonic platform (Fig 3: plurality of optical components 305/307/311 are mounted to a substrate 301 and encapsulated via an encapsulant/ air and/or lid 309); wherein the laser source (Fig 3: the laser source 303 and plurality of optical components 305/307/311 are mounted to a substrate 301 and encapsulated via an encapsulant/air and/or lid 309).  The claim further requires wherein at least one optical component of the plurality of optical components is fabricated from a material having a refractive index value that is higher than the refractive index value of the encapsulant.  Mekis et al. ‘107 did not explicitly state the above, but did shows at least one optical component “Fig 3: lens/spherical ball lens 305, or mirror 311 form in the lid 11 “where glass refractive index is well-known about 1.3-1.5”; Col 6-7: 60-35” and the encapsulant.  However, it has been held omission of an element and its function in a combination where the remaining elements perform the same function as before involves only routine skill in the art.
Gamache et al. ‘135 of analogous art shows an optical transmitter assembly coupling light into a chip where at least one optical component of optical components “microlens 24” and the encapsulant that could be (Fig 3: encapsulant/ lid 11 may be made of fused silica = “1.46”, glass = 1.52, quart = 1.54 etc. refractive index, and microlens 24; Col 5: 47-50).   However, Mekis et al. ‘107 in view of Gamache et al. ‘135 did not explicitly the type of micro-lens and its refractive index.
Far ‘856 of analogous art shows and discloses an optical micro-module includes known use of microlens/aspheric silicon lens for coupling optical signals emits and receive the beam in an optical sub-assembly (TITLE, Abstract; Fig 1-7: 212 laser device, 208 silicon microlens “known refractive index 3.42-3.48” ; Section [048]; Claims 2, 3).
Therefore before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to provide Mekis et al. ‘107 in view of Gamache et al. (Section [013-018]); or having at least one optical component of the plurality of optical components is fabricated from a known material “silicon lens = 3.42-3.48” having a refractive index value that is higher than the refractive index value of the encapsulant “fused silica or glass =1.3-1.5”.  Since claim 18 recites the same elements/limitations, it is within one skill in the art to use Mekis et al. ‘107 in view of Gamache et al. ‘135 and further in view of Far ‘856 to recite the method of making a photonic subsystem for optically integrating onto a photonic platform, product by process (TITLE; Abstract; Col 1-4).

With respect to claim 17, Mekis et al. ‘107 shows and discloses Mekis et al. ‘107 shows and discloses wherein the photonic device comprises a coupler grating designed to match dimensions of a laser spot it receives from the photonic subsystem (Abstract: grating coupler; Col 11-12: 1-67; Fig 1-14: grating coupler match dimensions of laser spot/receiving focus area from the photonic subsystem).

Allowable Subject Matter
2.	Claims 7, 9, 11-14, 19, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 7:
 wherein the silicon micro-lens is configured to produce a laser spot beam having a major axis of 22.9 um and a minor axes of 7.6 um when a distance L2 between a bottom of the micro-prism and a photonic platform into which the photonic system is to be integrated is 250 um.
Claim 9: 
wherein the silicon micro-lens is configured to produce a laser spot beam having a major axis of 26.8 um and a minor axis of 9.7 um when a distance L2 between a bottom of the micro-prism and a photonic platform into which the photonic system is to be integrated is 250 um.

Claim 11:
wherein the high-index glass comprises a glass having a refractive index of 1.9743 when a wavelength of the laser source is 1550 nm.

Claim 19:
wherein said encapsulating comprises pouring silicone over the laser source and the plurality of optical components.

Claims 12-14, 20 are also allowable as they directly depend on claims 11, 19.

				COMMUNICATION
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-1948. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on (571) 272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN N NGUYEN/Primary Examiner, Art Unit 2828